DETAILED ACTION

This action is in response to the amendment 03/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/23/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of US Pub. No. 2013/0094252; (hereinafter Sato).

Specification
The amendment to the title was received on 03/23/2021. The amendment is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2013/0094252; (hereinafter Sato) in view of US Pub. No. 20100302824; (hereinafter Nishino).
Regarding claim 1, Sato [e.g. Figs. 1 and 4] discloses a switching power supply comprising: an input terminal [e.g. at n2] and an output terminal [e.g. Po]; a voltage converter [e.g. Fig. 1] including a first switching circuit [e.g. Q2] configured to serve as a trigger for inputting an input voltage [e.g. Vn2] from the input terminal and a second switching circuit [e.g. Q3] configured to serve as a trigger for outputting, after the input voltage is converted, the converted voltage from the output terminal [e.g. Vo]; a control circuit [e.g. CNT] configured to output control signals [e.g. at output of DR1 and output of DR2] for selectively sequentially driving the first switching circuit and the second switching circuit [e.g. Fig. 4]; and a delay circuit configured to delay, a subsequent driving timing of the other switching circuit of the first switching circuit or the second switching circuit that is not driven [e.g. Fig. see Q2 Turned-On/Off times and Q3 Turned-On/Off times], to provide a dead time when both the first switching circuit and the second switching circuit are turned off [e.g. paragraph 047 recites “by adding a control delay and the switching time of each of the MOSFETs, a dead time can be provided which makes each of the MOSFETs turned-off earlier than the turning-off time estimated beforehand”].
Sato fails to explicitly disclose the delay circuit configured to delay, based on the control signal driving a driven switching circuit that is one of the first switching circuit or the second switching circuit, a subsequent driving timing of the other switching circuit of the first switching circuit or the second switching circuit that is not driven.
Nishino teaches the delay circuit [e.g. DL1-DL2] configured to delay, based on the control signal driving a driven switching circuit [e.g. D141] that is one of the first switching circuit [e.g. D141] or the second switching circuit [e.g. D142; Fig. 3; see configuration of delay DL1 and DL2 with respect to VG1 and VG2], a subsequent driving timing of the other switching circuit of the first switching circuit or the second switching circuit that is not driven [e.g. Fig. 4F at VG1 with respect to VG2] to provide a dead time when both the first switching circuit and the second switching circuit are turned off [e.g. as shown in Figs. 4E-4F; paragraph 100 recites “the two delay circuits DL1 and DL2 for creating a dead time in the form as illustrated in FIG. 3”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Sato by the delay circuit configured to delay, based on the control signal driving a driven switching circuit that is one of the first switching circuit or the second switching circuit, a subsequent driving timing of the other switching circuit of the first switching circuit or the second switching circuit that is not drivenas taught by Nishino in order of being able to create a reliable dead-time to prevent conduction on both switches at the same time to avoid shoot through.
	
Allowable Subject Matter
Claims 2 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 2 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the delay circuit includes a first resistor connected to a signal output terminal for outputting the control signal to the driven switching circuit in the control circuit, a second resistor connected in series to the first resistor, a capacitance connected in parallel to the second resistor, and a switching element having a gate connected between the first resistor and the second resistor, and a drain connected to the other switching circuit that is not driven”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838